10-2467-cv
    Hense v. Martin



                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT

                                     SUMMARY ORDER
RULINGS BY SUM M ARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUM M ARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERM ITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUM M ARY ORDER IN A
DOCUM ENT FILED W ITH THIS COURT, A PARTY M UST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (W ITH THE NOTATION “SUM M ARY ORDER”). A PARTY CITING A SUM M ARY ORDER
M UST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

           At a stated term of the United States Court of Appeals for the Second Circuit, held
    at the Daniel Patrick Moynihan United States Courthouse, 500 Pearl Street, in the City of
    New York, on the 1st day of April, two thousand eleven.

    PRESENT:
                RALPH K. WINTER,
                ROSEMARY S. POOLER,
                PETER W. HALL,
                      Circuit Judges.
    __________________________________________

    Michael Hense,

                             Plaintiff-Appellant,

                      v.                                                  10-2467-cv


    La Tia W. Martin, in her official capacity and as an
    individual, Janette A. Baxter, as an individual, Nancy
    Dwinell, as an individual, Yoko Hense, as an individual,


                      Defendants-Appellees.1
    ___________________________________________




             1
                 The Clerk of the Court is instructed to conform the caption in accordance herewith.
FOR APPELLANT: Michael Hense, pro se, Brooklyn, New York.

FOR APPELLEES:          Ann P. Zybert, Assistant Solicitor General, Office of the Attorney General,
                        New York, New York.

                        Mark Housman, Housman & Associates P.C., Tarrytown, New York.

                        Scott Kossove, L'Abbate, Balkan, Colavita & Contini, L.L.P., Garden City,
                        New York.


       Appeal from a judgment of the United States District Court for the Southern District of

New York (Jones, J.).

       UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND

DECREED that the judgment of the district court be AFFIRMED.

       Appellant, pro se, appeals the district court’s dismissal of his complaint alleging

violations of the Fourteenth Amendment of the U.S. Constitution, and 42 U.S.C. sections 1983

and 1985. We assume the parties’ familiarity with the underlying facts, the procedural history of

the case, and the issues on appeal.

       We review de novo a district court’s dismissal pursuant to the Rooker-Feldman doctrine.

See Hoblock v. Albany County Bd. of Elections, 422 F.3d 77, 83 (2d Cir. 2005). Under that

doctrine, lower federal courts lack subject matter jurisdiction over claims that effectively

challenge state-court judgments. See District of Columbia Court of Appeals v. Feldman, 460
U.S. 462, 486-87 (1983); Rooker v. Fidelity Trust Co., 263 U.S. 413, 415-16 (1923). Based on

the Supreme Court’s decision in Exxon Mobil Corp. v. Saudi Basic Indus. Corp., 544 U.S. 280

(2005), we have set forth four requirements for the application of Rooker-Feldman: (1) the

federal-court plaintiff must have lost in state court; (2) the plaintiff must “complain[] of injuries

caused by [a] state-court judgment;” (3) the plaintiff must “invit[e] district court review and

                                                  2
rejection of [that] judgment;” and (4) the state-court judgment must have been “rendered before

the district court proceedings commenced.” McKithen v. Brown, 481 F.3d 89, 97 (2d Cir. 2007)

(quoting Hoblock, 422 F.3d at 85).

       Here, the district court properly dismissed Appellant’s complaint under the Rooker-

Feldman doctrine. The record demonstrates that: (1) Appellant conceded that he had challenged

the sale of the marital residence and that the Appellate Division, Second Department dismissed

his claim; (2) the underlying injury complained of was the deprivation of Appellant’s property,

which resulted from the state court’s order directing the sale of the marital residence; (3)

Appellant’s requested relief was, in essence, for the district court to review the state court’s

decisions, find them to be improper, and redress his harms accordingly; and (4) Appellant filed

his complaint after the state court’s order and issuance of divorce were entered. Accordingly,

because all four factors were satisfied, the district court lacked subject matter jurisdiction over

Appellant’s complaint.

        We have considered Appellant’s remaining arguments and find them to be without merit.

Accordingly, the judgment of the district court is hereby AFFIRMED.

                                               FOR THE COURT:
                                               Catherine O’Hagan Wolfe, Clerk




                                                  3